DiPizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp. (2017 NY Slip Op 04767)





DiPizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp.


2017 NY Slip Op 04767


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (209/17) CA 16-00194.

[*1]DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-APPELLANT, AND TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, PLAINTIFF-RESPONDENT, 
vERIE CANAL HARBOR DEVELOPMENT CORPORATION, DEFENDANT-RESPONDENT. (ACTION NO. 1.)
DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-APPELLANT, AND TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, PLAINTIFF-RESPONDENT,
vERIE CANAL HARBOR DEVELOPMENT CORPORATION, DEFENDANT-RESPONDENT. (ACTION NO. 2.)
DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-APPELLANT,
vNEW YORK STATE URBAN DEVELOPMENT CORPORATION, DOING BUSINESS AS EMPIRE STATE DEVELOPMENT, ERIE CANAL HARBOR DEVELOPMENT CORPORATION, SAM HOYT, THOMAS DEE AND MARK E. SMITH, DEFENDANTS-RESPONDENTS. (ACTION NO. 3.)


MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.